Citation Nr: 1023153	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-25 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than September 19, 
2005, for the assignment of an 80 percent disability rating 
for a service-connected seizure disorder. 


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran had active service from March 1983 to July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which increased the disability rating 
assigned to the Veteran's seizure disorder to 80 percent, 
effective September 19, 2005.  The Veteran has appealed the 
assigned effective date. 


FINDINGS OF FACT

1.  The Veteran's service-connected seizure disorder is rated 
20 percent disabling from the date of service connection, 
January 20, 1995 to September 18, 2005; and 80 percent 
disabling thereafter. 

2.  A claim for an increased disability rating for the 
service-connected seizure disorder was received on September 
19, 2005, and there has been no demonstration by competent 
clinical evidence of record that entitlement to an increased 
rating arose during the one year period prior to receipt of 
the claim.


CONCLUSION OF LAW

The requirements for an effective date earlier than September 
19, 2005 for the assignment of an 80 percent disability 
rating for the service-connected seizure disorder have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400(o), 4.124a, Diagnostic Codes 8910, 8911 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. Crucially, in 
a letter dated September 7, 2007, the Veteran was advised of 
the criteria for assignment of an effective date in the event 
of award of increased VA benefits.

The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].  However, in this case, 
additional evidence could have been received during the 
pendency of the appeal which demonstrated entitlement to an 
increased rating (to include an 80 percent rating) arose 
during the one year period prior to the September 19, 2005 
date of receipt of the increased rating claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

General due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  He has declined to exercise his option of a personal 
hearing. 

In short, the Board believes that the Veteran's earlier 
effective date claim was properly developed for appellate 
purposes.  Further development would be a useless exercise.  
Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations 

Disability ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).

Specific rating criteria

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, a 100 percent rating is warranted for 
averaging at least 1 major seizure per month during the 
preceding year; an 80 percent rating is warranted for 
averaging at least 1 major seizure in 3 months over the prior 
year, or more than 10 minor seizures weekly; a 60 percent 
rating is warranted for averaging at least 1 major seizure in 
4 months over the prior year, or 9-10 minor seizures per 
week; a 40 percent evaluation is assignable when there is 
evidence of at least one major seizure in the last six months 
or two in the last year; or averaging at least five to eight 
minor seizures weekly; a 20 percent evaluation is warranted 
for averaging one major seizure in the last 2 years; or at 
least 2 minor seizures in the last 6 months.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911 (2009).

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements o f the arms, trunk, or head or sudden loss 
of postural control.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8911, Notes (1) and (2).

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2009). 

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2009).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2009).

Analysis 

The Veteran seeks entitlement to an effective date earlier 
than September 19, 2005 for the grant of an 80 percent 
disability rating for his service-connected seizure disorder.  
The Veteran's seizure disorder was rated 20 percent disabling 
from the date of service connection, January 20, 1995 to 
September 18, 2005; and 80 percent thereafter.  The RO chose 
the date of the 80 percent rating increase based on the date 
the Veteran filed his claim for an increased rating, 
September 19, 2005. 

As was described above, in determining an appropriate 
effective date for an increased rating, the Board must first 
identify the date of filing of the increased rating claim.  
The Board then determines when it was "factually 
ascertainable" that an increase in disability occurred.  
Such date may be before or after the date the claim was 
filed, but may be no more than one year prior to the date of 
claim.  See 38 C.F.R. § 3.400(o) (2009).

(i.) Date of claim

The Veteran was granted service connection for a seizure 
disorder in a June 1995 rating decision.  A 20 percent 
disability rating was assigned, effective January 20, 1995.  
Notice of the determination with his appellate rights was 
issued that same month.  No appeal was taken from that 
determination, and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.300, 20.302 (2009).  

The Veteran underwent routinely scheduled VA review 
examination of the disability at issue in January 2008, and a 
rating decision in February 2008 confirmed and continued the 
20 percent rating.  The Veteran was advised of his disability 
compensation award cost of living adjustment in March 1998.  
In November 1999, the Veteran was adjudicated incompetent and 
incapable of managing his property by a state Probate Court.  
Guardianship for the Veteran was appointed.  No 
communication, except for change of address notices, was 
received of record from the Veteran or a representative or 
guardian until in May 2002, when the Veteran filed a new 
claim seeking an increased rating.  

The Veteran's May 2002 increased rating claim was denied by 
the Oakland RO in a March 2003 rating decision.  While the 
Veteran indicated his disagreement with this decision and a 
statement of the case was issued, he failed to perfect his 
appeal with the timely submission of a VA form 9 or its 
equivalent.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The March 2003 rating decision is therefore final.  See 
38 C.F.R. § 20.1103 (2009).  The Veteran was informed that 
his appeal was closed in an August 30, 2005 letter.  The 
Veteran next filed a claim for an increased rating for his 
seizure disorder on September 19, 2005.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).

A review of the record reveals that there is no communication 
from the Veteran or a representative of the Veteran to VA 
which can be interpreted as a new claim for an increased 
rating for a seizure disorder after finality of the March 
2003 rating decision, and prior to the September 19, 2005 
claim for an increased rating.  Neither the Veteran nor his 
representative has identified such a claim.

Additionally, there are no reports of VA outpatient treatment 
dated in the year prior to September 19, 2005 which could be 
construed as an informal claim under 38 C.F.R. §  3.157.  
While the Board notes that there are records from St. 
Joseph's Hospital that were received on August 22, 2005, 
these documents consists of a 1995 treatment report and a 
request for medical records dated the same year.  Based on 
the date of treatment, the record does not show a reasonable 
probability of entitlement to benefits and do not constitute 
an informal claim.  See 38 C.F.R. § 3.157(2) (2009).

Accordingly, the date of the increased rating claim is 
September 19, 2005.

(ii) "Factually ascertainable"

The Board's inquiry now shifts to the date entitlement to an 
increased rating arose, that is when it was factually 
ascertainable that an increase in disability occurred. The 
time frame in question starts a year before the September 19, 
2005 date of receipt of the claim, i.e., from September 19, 
2004.

There are no medical records dated between September 19, 2004 
and September 19, 2005.  The medical evidence does not 
reflect an increase in severity in the seizure disorder 
during the one-year period prior to September 19, 2005.  
Specifically, there are no reports of VA examinations, 
treatment records, or lay statements that indicate the 
Veteran had an increase in seizure activity within the one-
year period prior to September 19, 2005.

The evidence shows that a disability consistent with the 
assignment of an 80 percent rating under Diagnostic Codes 
8910-8911 was first reported on January 31, 2006.  At that 
time, the Veteran first reported having 20-30 minute periods 
of seizure activity occurring 2-3 times a day.  In July 2006 
the Veteran reported having seizures 1-2 times a day.  The 
frequency of these episodes is consistent with the assignment 
of an 80 percent rating under the General Rating Formula for 
Major and Minor Epileptic Seizures. 

The Board notes that the September 2006 VA examiner indicated 
that the Veteran is having seizures "approximately every day 
for, anywhere from a few minutes up to 15 minutes in 
duration."  The frequency was noted to be 365 days a year.  

In conclusion, for reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than September 19, 2005.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an effective date earlier than September 19, 
2005, for the assignment of an 80 percent disability rating 
for a service-connected seizure disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


